ORDER

PER CURIAM:
AND NOW, this 23rd day of March, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated January.4, 2006, it is hereby
ORDERED that David MacGregor Neil be and he is suspended from the Bar of this Commonwealth for a period of five years, to run consecutive to the suspension imposed by this Court on December 22, 2004, at No. 867 Disciplinary Docket No. 3.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice BALDWIN did not participate in this matter.